Citation Nr: 0006140	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in St. Paul, Minnesota

THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the lateral aspect of 
the left thigh with superficial sensory nerve paralysis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota.  This case was previously 
remanded by the Board for further development in January 
1999.  That development has been completed and the case is 
now ready for appellate review.  

The Board notes that in its remand issued in January 1999 the 
docket number was incorrectly identified.  The correct docket 
number is identified on the title page of this decision.

In a May 1998 response, the veteran indicated that he wished 
to have a hearing before a Member of the Board.  In June 
1998, the veteran's representative informed the RO&IC that 
the veteran did not wish to appear before a Member of the 
Board.  The Board will thus proceed with appellate review of 
the veteran's case.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO&IC. 

2.  The veteran's residuals of a shell fragment wound to the 
lateral aspect of the left thigh with superficial sensory 
nerve paralysis are manifested by severe injury of Muscle 
Group XIV. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the lateral aspect of 
the left thigh with superficial sensory nerve paralysis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5314 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it finds the veteran's 
increased rating claim to be well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the 
facts relevant to this claim have been properly developed, 
and the statutory obligation of VA to assist in the 
development of the claim has been satisfied.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  When there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1999).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Service connection for the penetrating shell fragment wound 
of the lateral aspect of the left thigh with superficial 
sensory nerve paralysis was granted in a March 1946 rating 
decision and a 10 percent evaluation was assigned.  The 
rating was increased to 40 percent in a December 1995 rating 
decision.  That rating was made effective from February 1990 
by a December 1996 rating decision.

Service medical records reveal that the veteran incurred a 
shell fragment wound to the left thigh in April 1945.  The 
wound was described as a penetrating wound of the lateral 
surface of the mid-third of the left thigh.  The shell 
fragments were removed and the wound was debrided.  He 
underwent secondary suturing in May 1945, and he was 
eventually returned to duty in June 1945, after fifty days of 
hospitalization.  The veteran's separation examination 
revealed an area of severe paresthesia of the lateral aspect 
of the left thigh.  The veteran received a non-medical 
discharge in February 1946.

At his VA examination in May 1949, the veteran complained of 
intermittent pain of the left thigh, especially with changes 
in the weather.  The examiner noted that the veteran had not 
sought medical treatment for his left thigh since his 
discharge from service.  The examination showed a four inch 
linear scar of the left thigh that was described as 
sensitive; there was no muscle herniae or atrophy.  The 
veteran exhibited full motion of the left hip and knee.  
There was an area of hypoesthesia behind the scar.  The 
examiner diagnosed residuals of a gunshot wound to the left 
thigh.  

There is no evidence of further treatment until 1982, when 
the veteran was treated on an outpatient basis on multiple 
occasions for worsening left thigh pain.

The veteran was hospitalized in November 1983 for left leg 
pain.  He did not respond to multiple therapies that were 
attempted in order to relieve the pain.  It was determined 
that surgery was not indicated, and the veteran was released 
in December 1983 with a conservative therapy plan. 

The veteran was again hospitalized at a VA facility for left 
upper thigh pain in March 1988.  He underwent a lateral 
femoral cutaneous nerve decompression, for which he was 
hospitalized for 8 days.  

An EMG study conducted in February 1990 was compatible with a 
lesion of the left femoral nerve.  An EMG study in July 1990 
was compatible with a chronic neurogenic lesion affecting at 
least the L4 root.  The results of this study did not account 
for the veteran's left lateral thigh symptoms.

At his VA general medical examination in January 1991, the 
veteran complained of constant pain of the left thigh, prone 
to recurring and very severe bouts; he reported that the pain 
did not appear to be activity related.  The veteran reported 
buckling of the left leg when weight is transferred to the 
left leg.  He complained of left knee pain, and he was 
observed favoring the left leg upon entering the examination 
room.  The examiner noted a 7 by 1 cm surgical scar on the 
lateral aspect of the left thigh, described as "nonraised" 
and hyperesthetic.  There was tenderness to palpation with 
respect to the left thigh, anteriorly and laterally.  The 
veteran exhibited full range of knee motion with crepitation 
on motion and marked patellar sign.  The examiner diagnosed a 
shell fragment wound of the left thigh with residual and left 
knee arthralgia.
 
The veteran also underwent VA neurological examination in 
February 1991.  No pain was observed with walking.  Some 
deceased range of motion of the left knee due to discomfort 
was noted.  Left leg muscle strength was within normal 
limits.  The examiner noted slight quadriceps atrophy at the 
left thigh and slight decrease in circumference of the thigh 
just superior to the left knee.  Sensory examination revealed 
hyperesthesia to touch along the left lateral thigh and 
lateral surface of the lower leg.  The examiner diagnosed, 
among other things, status post shrapnel wound of the left 
thigh with chronic pain most likely due to scar tissue.

The veteran continued to seek treatment for left thigh pain 
in 1992 and 1993.  He continued to voice complaints of pain 
and severe tenderness relative to his left thigh shell 
fragment wound scar.

The veteran underwent VA examination in February 1995.  At 
that time, he reported that he needed to use crutches in 
order to walk due to pain with weight bearing.  He complained 
of reduced ability to exercise and that his left thigh pain 
was constant, with occasional sharp and throbbing pain.  The 
veteran stated that his left thigh pain affected his ability 
to perform daily household activities and affected his sleep.  
When asked to walk the veteran exhibited great difficulty 
with weight bearing and his leg spontaneously flexed.  The 
examiner was not able to assess the veteran's left leg muscle 
strength due the veteran's complaints of pain.  The examiner 
observed a 4 centimeter, slightly depressed longitudinal scar 
over the left lateral thigh; the scar was not tender.  
Diffuse tenderness was noted across the entire left thigh 
upon pinprick, causing the veteran to wince as if in great 
agony.  No muscle atrophy was noted.  He was able to extend 
his left leg while in the supine position.  X-rays revealed 
multiple femoral intramedullary lucencies.  The examiner 
diagnosed status post shrapnel wound of the left lateral 
thigh.  The examiner commented that there may be a functional 
component to the veteran's disability.

In a November 1995 letter, a VA physician stated that after 
review of appropriate diagnostic tests it was his opinion 
that the veteran's left thigh pain was not attributable to 
questionable lucencies seen on x-rays.

At his April 1996 personal hearing, the veteran testified 
that ever since he received a steroid injection for his shell 
fragment wound, he had experienced an increase in pain.  He 
asserted that the pain is constant and causes him to use 
crutches to walk.  He reported that he was not currently 
taking pain medication due to medication side effects.  He 
also claimed he suffered left knee and left hip pain 
secondary to his left thigh shell fragment wound.

The veteran underwent a pain evaluation at the Minneapolis VA 
Medical Center in January 1997.  At the evaluation, the 
veteran complained of constant pain with occasional burning, 
numbness, and paresthesia.  Musculoskeletal examination 
resulted in findings of scar tissue around the area of 
shrapnel injury with an exaggerated startle response.  It was 
reported that the hyperesthesia and dysesthesia were not 
consistent or reproducible.  The examiners diagnosed left 
thigh pain likely related to musculotendinous scarring around 
the area of an old shrapnel injury causing  quadriceps muscle 
tightening that produces pain on stretching that occurs with 
daily activities; bizarre posturing and likely astasia-
abasia.  The examiners were of the opinion that the clinical 
data indicated a somatization disorder possibly influenced by 
litigation.  

At his March 1997 VA examination, the veteran complained of 
constant pain since 1991 with an escalation of pain following 
an injection into the scar of the thigh wound.  He reported 
that he could not walk more than 10-15 feet without crutches.  
On physical examination, the examiner observed a 3-inch scar 
on the anterolateral aspect of the left thigh on the border 
of the quadriceps muscle.  The examiner noted a 1/4 inch 
depression with respect to the scar and slight loss of the 
muscle of the left quadriceps.  The scar was tender to 
palpation.  The veteran had full range of motion of the hip.  
X-rays were negative for abnormality.  The examiner diagnosed 
a shell fragment wound of the left thigh with slight loss of 
the quadriceps femoris muscle.  The examiner opined that the 
veteran did have pain which limits his functional ability; 
however, there was no loss of motion due to pain or anecdotal 
evidence of excess fatigability and pain on movement.  

At his April 1997 VA neurological examination, the veteran 
complained of progressive weakness of his left thigh ever 
since his original injury.  Motor examination showed 5/5 
muscle strength with normal tone and bulk; slight atrophy of 
the left thigh was noted.  After a full neurological workup, 
the examiner concluded that there was functional overlay with 
respect to the veteran's complaints and that neurologically 
the veteran was unchanged since his previous examination.  
Psychiatric therapy was recommended.  No specific diagnosis 
was offered.

The veteran was examined again in July 1997, and on that 
occasion he repeated his complaints voiced at earlier 
examinations.  Physical examination revealed a well-healed 
scar with extreme sensitivity to palpation.  Particular pain 
was noted over the posterior border of the left vas lateralis 
muscle.  The circumference of the left thigh was 1/2 inch less 
than the right.  Muscle strength  and extension of the left 
knee and ankle were within normal limits.  Deep tendon 
reflexes were noted to be only at trace levels with respect 
to the left knee jerk response and at 1+ with respect to left 
ankle jerk; otherwise, deep tendon reflexes were within 
normal limits.  Straight leg raising at 60 degrees caused 
left thigh pain and wincing, but was within normal limits.  
Sensory examination was within normal limits except for 
extreme hypersensitivity over the lateral aspect of the left 
thigh.  The examiner diagnosed a left thigh gunshot wound 
with "causalgia-like" symptoms and a possible neuroma.  The 
examiner opined that the pain experienced due to the gunshot 
wound made it necessary for the veteran to use crutches.  

According to the report of a March 1998 VA orthopedic 
examination, the veteran complained of constant left thigh 
pain rated as a 9 out of 10.  The veteran also complained of 
derivative pain affecting the hip and knee, and the veteran 
reported that he suffered pain on bending of the left knee.  
With regard to functional limitations, the veteran stated 
that he suffered left leg limitation of motion of at least 50 
percent due to pain.  The veteran reported drastic decrease 
in coordination over the previous 4 years.  The veteran was 
able to move his left leg from 0 to 135 degrees of motion.  
Hip ranges of motion were flexion of 115 degrees, abduction 
through 45 degrees, adduction through 25 degrees, external 
rotation through 50 degrees, internal rotation through 30 
degrees, and hyperextension through 10 degrees.  Ranges of 
motion were the same for both passive and active ranges.  The 
veteran complained of pain at the extremes of all of the 
above ranges of motion; however, there was no significant 
grimacing.  The veteran dressed and undressed slowly and 
awkwardly.  He complained of pain when performing heel-toe 
and squatting maneuvers.  In his diagnosis, the examiner 
reported a well healed and markedly tender left thigh scar.  
The examiner opined that the veteran's symptoms were 
attributable to nerve damage.

According to the report of a March 1998 VA neurological 
examination, the veteran exhibited full range of motion of 
the hip with adduction to 45 degrees and full flexion.  It 
was the opinion of the examining VA physician that the 
veteran had a chronic pain syndrome resulting from his shell 
fragment wound to the left anterior thigh.  The physician 
stated that there was loss of quadriceps muscle and pain in 
the area of the wound.  The veteran was thus forced to walk 
with the aid of Canadian crutches.  The examiner speculated 
that the veteran was entitled to further increase in benefits 
due to the increasingly progressive severity of his pain.

May 1999 VA neurological examination showed that the 
veteran's legs were of equal girth and that the lateral thigh 
scar was tender to touch.  No atrophy or circulatory 
impairment was found.  Left ankle jerk was described as 
"almost absent."  There were no toe signs.  After further 
neurological testing, the examiner opined that the veteran 
had no neurological residuals of his left thigh shell 
fragment wound based upon the current examination and that 
the veteran's documented spinal impairment at L4-L5 would 
account for his absent left knee jerk.  

At his May 1999 VA muscle examination, the veteran reported 
symptoms consistent with those reported in earlier 
examinations.  The veteran added that his daily activities 
were greatly affected by his left thigh wound.  The veteran 
reported limitation of motion due to pain, although the 
degree of such loss was not specified.  He complained of 
incoordination over the past 9 years.  Right and left leg 
circumferences were equal.  Left hip ranges of motion were: 
30 degrees of abduction, 95 degrees of flexion, 20 degrees of 
adduction, external rotation of 40 degrees, internal rotation 
of 30 degrees, and hyperextension of 0 degrees.  The veteran 
was able to move his left knee through 140 degrees of motion.  
Ranges of motion were both for passive and active movement.  
No specific extremity atrophy was found; however mild 
generalized muscle wasting was noted.  X-rays of the left hip 
and femur were normal.  The examiner diagnosed a well healed 
moderately tender left lateral thigh scar.  The examiner 
opined that the veteran was capable of maximum employment of 
20 hours per week under ideal conditions.  The examiner 
stated that the veteran's service-connected disabilities had 
limited his employability to an indeterminate extent.

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4, was amended.  Effective 
July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. 
§ 4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified to exclude 
the adjectives describing the amount of loss of deep fascia 
and muscle substance.  

After review of the regulatory changes, the Board concludes 
that the regulatory changes pertinent to this claim are 
nonsubstantive in nature.  Given the nonsubstantive nature of 
the regulatory changes, the Board finds that the veteran will 
not be prejudiced by consideration of the claim decided 
herein, and remand of the claim is therefore unnecessary.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

For VA rating purposes, 38 C.F.R. § 4.56(c) (1999) provides 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  The regulation further provides that disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  

Under 38 C.F.R. § 4.56, severe wounds are through and through 
or deeply penetrating due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Such wounds require 
prolonged hospitalization.  There is a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Tests of strength, endurance 
or coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability:  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; or visible or measurable 
atrophy.  

The maximum evaluation for injury of Muscle Group XIV, the 
anterior thigh group, is 40 percent, and this evaluation is 
warranted if the injury is severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.

In addition, the veteran is also receiving a separate 10 
percent rating for his left thigh shell fragment wound scar 
and a separate 20 percent rating for left calf and left foot 
neuropathy.  The veteran has not disagreed with these 
separately assigned ratings.

The maximum evaluation authorized for limitation of flexion 
of a leg is 30 percent, and this is warranted if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg warrants a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 
percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 40 percent evaluation is warranted for ankylosis of a knee 
at a favorable angle in full extension, or in slight flexion 
between 0 and 20 degrees.  A 50 percent rating is warranted 
if the knee is ankylosed in flexion between 20 and 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Limitation of extension of a thigh warrants a maximum 
evaluation of 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5251-5253.  A 60 percent rating is warranted for 
favorable ankylosis of the hip in flexion at an angle between 
20 and 40 degrees, and slight adduction or abduction. 
38 C.F.R. § 4.71a, Diagnostic Code 5250.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

After careful review of the all the evidence of record, the 
Board is of the opinion that the preponderance of the 
evidence is against a rating in excess of 40 percent at this 
time.  Over the course of the many examinations the veteran 
was afforded during the course of this appeal, he was not 
shown to have left knee extension limited to 45 degrees or 
more, as would be required in order for a 50 percent rating 
under diagnostic code 5261.  Rather, March 1998 and May 1999 
VA examinations revealed left knee motion of 0 to 135-140 
degrees.  Further, the veteran's left knee and hip have not 
been found to be ankylosed due to his service-connected shell 
fragment wound residuals.  

In addition, although the veteran uses crutches and manifests 
an impaired gait when observed by VA examiners, no more than 
slight atrophy of the left thigh has been found when 
comparing the veteran's left and right thighs.  In this 
regard, the Board notes that on more than one examination, VA 
examiners were of the opinion that there was a functional 
component to the veteran's symptoms.  The veteran contends 
that he suffers extreme pain with forms of activity involving 
his left leg.  The Board has considered the veteran's 
complaints of pain and functional limitations.  In this 
regard, the Board notes that in the March 1997 examination 
report, the VA examiner opined that there was no loss of 
motion due to pain.  In addition, although the veteran 
complained of pain at extremes of ranges of motion at his 
March 1998 VA orthopedic examination, the examiner noted that 
the veteran did not grimace while perform range of motion 
maneuvers.  Moreover, the May 1999 VA neurological 
examination resulted in a clinical conclusion that there was 
no neurological involvement with regard to the veteran's 
shell fragment wound residuals.  Even when considering the 
veteran's complaints of pain, incoordination, and functional 
impairment, the Board concludes that the veteran's left thigh 
disability is not shown to more nearly approximate the 
criteria for a higher rating. 38 C.F.R. §§ 4.40, 4.45,and 
4.59. 

Therefore, the Board concludes that the disability warrants 
no more than the currently assigned 40 percent rating.  

With respect to the disability rating discussed above, the 
Board has also considered whether there should be referral to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1999).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the demonstrated manifestations of the disability are 
consistent with the assigned evaluation.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the lateral aspect of 
the left thigh with superficial sensory nerve paralysis is 
denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

